Citation Nr: 1521947	
Decision Date: 05/21/15    Archive Date: 06/01/15

DOCKET NO.  10-47 518	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for a chronic eye disorder manifested by vision loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

B. Berry, Counsel


INTRODUCTION

The Veteran served on active duty from June 1970 to June 1973 and from September 1990 to May 1991 with additional service in the Army National Guard.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in April 2010 by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

The Veteran indicated in the November 2010 substantive appeal that he wanted a videoconference Board hearing.  He withdrew his request for a hearing by written correspondence in February 2012.  Accordingly, the Board considers the Veteran's request for a hearing to be withdrawn and it will proceed to adjudicate the case based on the evidence of record.  See 38 C.F.R. § 20.704 (2014).

The Board remanded this matter in February 2014 for additional evidentiary development.  After completing the requested actions to the extent possible, the RO continued the denial of the claim as reflected in the February 2015 supplemental statement of the case (SSOC) and returned this matter to the Board for further appellate consideration.

The Board observes that a May 2014 rating decision granted entitlement to service connection for a bilateral hip disorder.  As the Veteran received the full grant of benefits with respect to the service connection claims for his hips, these issues are no longer before the Board.


FINDING OF FACT

The preponderance of the evidence shows that a chronic eye disability manifested by vision loss to include refractive error, cataracts and dry eye syndrome were not present in-service, were otherwise related to military service or that refractive errors of the eyes and congenital hypertrophy of the retinal pigment epithelium were subjected to a superimposed disease or injury which created additional disability. 




CONCLUSION OF LAW

A chronic eye disability manifested by vision loss was not incurred in or aggravated by active military service.  38 U.S.C.A. §§ 101(24), 106, 1110, 1131 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 4.9 (2014). 


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Notice and Assistance

The United States Department of Veterans Affairs (VA) has a duty to notify and assist a claimant in developing a claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

With regard to claims for service connection for a disability, the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of the claim: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Thus, upon receipt of an application for a service-connection claim, VA must review the information and the evidence presented with the claim and provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application including notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id.

A VA letter dated in March 2009 satisfied the duty to notify provisions prior to the initial AOJ decision.  In this regard, the letter advised the Veteran what information and evidence was needed to substantiate his service connection claim for vision loss.  The letter also notified the Veteran of how VA determines a disability rating and an effective date if his claim is granted.  The Veteran was informed of his and VA's respective duties for obtaining evidence.  The letter requested that he provide enough information for the RO to request records from any sources of information and evidence identified by the Veteran.  

Regarding VA's duty to assist, the Board finds that VA has fulfilled its duty to assist the Veteran in making reasonable efforts to identify and obtain relevant records in support of the Veteran's claim.  The claims file contains the Veteran's service treatment records, service personnel record, Army National Guard treatment records, Social Security Disability records, VA treatment records, VA examination dated in April 2014 with a September 2014 addendum and lay statements from the Veteran.

The Veteran was provided with a VA examination in April 2014 for his service connection claim for vision loss.  The examiner conducted a review of the Veteran's claims file in addition to obtaining an oral history from the Veteran and evaluating him.  The examiner documented the results of the evaluation and provided a diagnosis.  The examiner did not address all of the questions in the Board remand.  A September 2014 VA medical opinion was provided by another optometrist and he provided a medical opinion with a clear explanation after reviewing the claims file.  Thus, the April 2014 VA examination with the September 2014 medical opinion is adequate for adjudication purposes.

This issue was remanded in February 2014 to obtain any outstanding treatment records identified by the Veteran, outstanding Social Security disability records and to provide the Veteran with a VA examination and opinion.  The Veteran did not identify any additional treatment records that have not been associated with the claims file.  His Social Security disability records have been associated with the file.  The claims file also contains a VA examination report dated in April 2014.  The April 2014 examiner did not discuss all of the issues raised by the Board in the February 2014 remand.  The RO sought another medical opinion.  A September 2014 medical opinion addressed all of the issues requested in the remand.  Accordingly, the Board finds that there has been substantial compliance with the February 2014 remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

The Veteran has not identified, and the record does not otherwise indicate, any other existing, pertinent evidence that has not been obtained.  The record also presents no basis for further development to create any additional evidence to be considered in connection with the matters currently under consideration. 

Under these circumstances, the Board finds that the Veteran is not prejudiced by appellate consideration of the claims on appeal at this juncture, without directing or accomplishing any additional notification and/or development action.

II.  Criteria and Analysis 

The Veteran filed a service connection claim for vision loss in February 2009.  He contends that his vision loss is related to active military service. 

Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following:  (1) A current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed.Cir.2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).  Pursuant to 38 C.F.R. § 3.303(b), a claimant may establish the second and third elements by demonstrating continuity of symptomatology for specific chronic disabilities listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

In assessing whether the Veteran is entitled to service connection for a chronic eye disorder manifested by vision loss, the evidence of record must show that the Veteran currently has the claimed disorder.  A VA treatment record dated in March 2012 shows that the Veteran has a diagnosis of refractive error, dry eye syndrome, congenital hypertrophy of the retinal pigment epithelium (CHRPE) and senile cataract.  A VA examination in April 2014 shows that the examiner thought the Veteran had retinal pigment hyperplasia versus CHRPE.  Thus, competent medical evidence shows that the Veteran has a current eye disorder. 

With respect to the Veteran's diagnosis of CHRPE and retinal pigment hyperplasia the VA medical opinions in April 2014 and September 2014 show that these disorders do not affect the Veteran's vision.  Specifically, the April 2014 examiner noted that the Veteran's retinal pigment hyperplasia has absolutely no impact on his ocular health or vision and there is no reason to believe it had anything to do with his service.  He noted that this has nothing do with his cataract formation or his need for corrective lenses.  The September 2014 VA examiner asserted that CHRPE is a congenital defect of the retinal pigmented epithelium that remains relatively stationary.  It is less likely as not the cause of the Veteran to develop superimposed eye pathology as a consequence of service, including the need for corrective lenses in 1971.  He also explained that CHRPE does not cause visual problems related to refractive error or for the need for corrective lenses.  

The Board notes that the Veteran's symptoms of vision loss are associated with the Veteran's diagnosis of refractive error, cataracts and dry eye syndrome.  For purposes of entitlement to benefits, refractive errors of the eyes are congenital or developmental defects and are not a disease or injury within the meaning of applicable legislation.  38 C.F.R. §§ 3.303(c), 4.9 (2012); VA ADJUDICATION PROCEDURE MANUAL (M21-1MR), PART III, Subpart iv, Ch. 4, Section B, para. 10.d.  In the absence of a superimposed disease or injury, service connection may not be allowed for refractive error of the eyes, including myopia, presbyopia and astigmatism, even if visual acuity decreased in service, as this is not a disease or injury within the meaning of applicable legislation relating to service connection.  38 C.F.R. §§ 3.303(c), 4.9.  Thus, VA regulations do not contemplate service connection for refractive error of the eyes unless such defect was subjected to a superimposed disease or injury, which created additional disability.  See VAOPGCPREC 82-90 (July 18, 1990) (cited at 55 Fed. Reg. 45,711) (Oct. 30, 1990) (service connection may not be granted for defects of congenital, developmental or familial origin, unless the defect was subject to a superimposed disease or injury). 

The Board finds that service connection is not warranted for refractive errors of the eyes due to a superimposed disease or injury causing additional disability under VAOPGCPREC 82-90.  After a careful review of the record, there is no evidence of any injury or disease during military service that resulted in a superimposed disease or injury resulting in additional vision loss. 

With respect to the Veteran's current diagnosis of dry eye syndrome and cataracts, service treatment records reveal that the Veteran was not diagnosed with or treated for cataracts and/or dry eyes in service.  His separation examinations dated in April 1973 and April 1991 show that the Veteran's eyes were normal and any visual problems were related to refractory error.  Furthermore, the VA examiner in September 2014 determined that the Veteran's dry eye syndrome and cataracts are acquired conditions of age and are not related to his military service. 

The Veteran contends that he has a vision problem related to his active military service.  While the Veteran is competent to report observable symptoms such as visual problems, the diagnosis of a visual disability, and the etiology thereof, requires medical expertise.  This disorder is simply not the type of disability for which lay evidence may be competent.  See Kahana v. Shinseki, 24 Vet. App. 428 (2011).  The Veteran is not a licensed health care professional; therefore, the lay evidence offered by the Veteran with respect to the etiology of the claimed visual disorder is not competent medical evidence and does not prove a relationship between the Veteran's current visual disorders and his active military service.  Moreover, the lay contentions of a causal relationship between a current visual disorder and active service are outweighed by the more probative VA opinion that was provided in September 2014.

In conclusion, the Board finds that the preponderance of the evidence shows that the Veteran's vision loss is due to refractive error, cataracts and dry eye syndrome.  The evidence clearly shows that the defect of refractive error was not subjected to a superimposed disease or injury, which created additional disability and the cataracts and dry eye syndrome are not caused by or related to active military service.  Accordingly, the Board concludes that entitlement to service connection for a chronic eye disorder manifested by vision loss is not warranted.


ORDER

Entitlement to service connection for a chronic eye disorder manifested by vision loss is denied. 




____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


